Exhibit 21 NORDSON CORPORATION Subsidiaries of the Registrant The following table sets forth the subsidiaries of the Registrant (each of which is included in the Registrant's consolidated financial statements), and the jurisdiction under the laws of which each subsidiary was organized: Name Jurisdiction of Incorporation UNITED STATES: Nordson ASYMTEK, Inc. California Nordson MARCH, Inc California Nordson DAGE, Inc. California Nordson YESTECH, Inc. California Matrix-FocalSpot, Inc. California Value Plastics, Inc. Colorado Realty Land Conservancy 3 Colorado VP Acquisition Holding, Inc. Delaware Xaloy Holdings, Inc. Delaware Nordson Xaloy Incorporated Delaware Xaloy Extrusion LLC dba Nordson Xaloy Incorporated Delaware Nordson Extrusion Dies Industries, LLC Delaware Flametech Corporation Delaware New Castle Screws, Inc. Delaware Xaloy Superior Holdings, Inc. Delaware Avalon Laboratories Holding Corp. Delaware Avalon Laboratories, LLC Delaware J and M Laboratories, Inc. Georgia Micromedics, Inc Minnesota Nordson U.S. Trading Company Ohio Nordson England L.L.C. Ohio Nordson Medical Corporation Ohio Spirex Corporation dba Nordson Xaloy Incorporated Ohio Nordson Pacific, Inc. Ohio Nordson Advanced Technology LLC Ohio Nordson Atlantic LLC Ohio New Castle Industries, Inc. dba Nordson Xaloy Incorporated Pennsylvania Atlantic Grinding & Welding, Inc. Pennsylvania F.R. Gross Co., Inc. Pennsylvania Nordson EFD LLC Rhode Island EFD International, Inc. Rhode Island New Castle Rolls, Inc. Virginia EDI Holdings, Inc. Wisconsin Name Jurisdiction of Incorporation INTERNATIONAL: Nordson Australia Pty. Limited Australia Nordson Pacific, Inc. Australian Representative Office Australia Nordson Osterreich GmbH Austria Nordson Benelux S.A./N.V. Belgium Nordson EDI Europe NV Belgium Nordson do Brasil Industria e Comercio Ltda. Brazil Nordson Canada Limited Canada Nordson (China) Co., Ltd. China Dage Test Systems (Suzhou) Co. Ltd. China Dage Trading (Suzhou) Co. Ltd. China Nordson PPS (Shanghai) Co. Ltd. fka Nordson Extrusion Dies Industries (Shanghai) Co. Ltd. China Nordson China Business Trust China Matrix (Suzhou) Trading Co., Ltd. China Nordson Andina Limitada Colombia Nordson CS, spol.s.r.o. Czech Republic Nordson Danmark A/S Denmark Nordson Finland Oy Finland Nordson France S.A.S. France Dosage 2000 S.A.R.L France Nordson Deutschland GmbH Germany Nordson Engineering GmbH Germany Dage Deutschland GmbH Germany Nordson Holdings S.a.r.l. & Co. KG Germany Nordson Xaloy Europe GmbH Germany EDI GmbH Germany Nordson PPS GmbH fka Nordson Kreyenborg GmbH Germany Nordson BKG GmbH Germany Nordson Germania Ltd. & Co. KG Germany Liquidyn GmbH Germany Matrix Technologies GmbH Germany Matrix Service GmbH Germany WAFO Schnecken und Zylinder GmbH Germany Nordson Asia Pacific, Ltd. Hong Kong Value Plastics (Asia Pacific) Hong Kong Ligonia Limited Hong Kong Macaria Limited Hong Kong Nordson Advanced Technology (Hong Kong) Ltd. Hong Kong Name Jurisdiction of Incorporation INTERNATIONAL: Nordson India Private Limited India Nordson S.E. Asia (Pte.) Limited, Indonesia Representative Office Indonesia Nordson Ireland Capital Company Ireland Nordson Italia S.p.A. Italy Nordson Xaloy Italia S.r.l. Italy Nordson K.K. Japan Nordson Advanced Technology (Japan) K.K. fka Dage Japan Co., Ltd. Japan Nordson Xaloy K.K. Japan Matrix Technologies Japan KK Japan Nordson European Holdings Luxembourg S.a.r.l. Luxembourg Nordson S.a.r.l. Luxembourg Nordson Luxembourg S.a.r.l. Luxembourg Nordson (Malaysia) Sdn. Bhd. Malaysia Nordson de Mexico, S.A. de C.V. Mexico Nordson Benelux B.V. The Netherlands Nordson B.V. The Netherlands Dima Group B.V. The Netherlands C-Tech Systems B.V. The Netherlands Nordson New Zealand New Zealand Nordson Norge A/S Norway Nordson Polska Sp.z.o.o. Poland Nordson Portugal Equipamento Industrial, Lda. Portugal Nordson Russia Limited Liability Company Russia Nordson S.E. Asia (Pte.) Ltd. Singapore Nordson Advanced Technology (Singapore) Pte. Ltd. fka Dage (SEASIA) Pte. Ltd Singapore Nordson Advanced Technology International Pte. Ltd. Singapore Matrix Inspection Systems, Pte. Ltd. Singapore Nordson SA South Africa Nordson Korea South Korea Nordson Iberica, S.A. Spain Nordson AB Sweden Nordson (Schweiz) A.G. Switzerland Nordson Advanced Technology LLC (Taiwan Branch) Taiwan Nordson Xaloy Asia (Thailand) Ltd. Thailand Nordson (U.K.) Limited United Kingdom Dage Holdings Limited United Kingdom Dage Pension Trustees Limited United Kingdom Name Jurisdiction of Incorporation INTERNATIONAL: Dage Precision Industries Limited United Kingdom YDX Limited 2010 fka Nordson London Limited United Kingdom Primount LLP United Kingdom Majority Kingdom Investment Limited United Kingdom Minority Kingdom Investment Limited United Kingdom Nordson International de Venezuela, CA Venezuela Representative Office of Nordson S.E. Asia (Pte.) Limited in Ho Chi Minh City Vietnam
